DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 11 is objected to because of the following informalities:  

“receiving IVR test case data, wherein the received data comprises an audio stream and dual- tone multi-frequency signals; 
receiving IVR test case data, wherein the received data comprises an audio stream, dual-tone multi-frequency signals, and metadata relating to the IVR test case;”

The first limitation (“receiving IVR …”) of claim 11 is just a partial sentence of the second limitation (“receiving IVR …”). The first limitation omits some words and is a broader than the second limitation. One of them should be deleted. The examiner assumes claim 11 includes the second limitation, similar to the corresponding claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kulkarni et al. (US PG Pub. 2016/0227034, referred to as Kulkarni).

Kulkarni is a published patent application by the inventors. Kulkarni discloses using interactive voice response (IVR) crawlers to generated test cases and store the generated test cases in a database (Abstract, Fig. 5).

Regarding claims 1 and 11, Kulkarni discloses a system and a method for automatically synthesizing IVR test cases from natural interactions (Abstract, Fig. 5, [0011], a computer implemented system for testing and documenting an IVR system), comprising:
An IVR test case generator comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to (Fig. 1, [0044-0045], a computer implemented IVR testing case generation system):  

receive IVR test case data, wherein the received data comprises an audio stream, dual-tone multi-frequency signals, and metadata relating to the IVR test case ([0058-0060], Fig. 5, receiving speech / audio, dual-tone multi-frequency signals (DTMF) and VXML file; VXML corresponds to the claimed “metadata relating to the IVR test case”);
perform speech transcription on the audio stream ([0059], performing speech recognition); 
use the metadata, speech transcription, and dual-tone multi-frequency signals to automatically create an IVR test case ([0058-0060], creating a test case library based on speech recognition results, DTMF and VXML).

Regarding claims 2 and 12, Kulkarni further discloses the received IVR test case data originates from a communication device or storage medium ([0009-0011], [0061], Fig. 5, #510, #511, the received IVR test case data received from a network server or specification files).
Regarding claims 3 and 13, Kulkarni further discloses the IVR test case generator automatically produces reports on the IVR test case data ([0058], [0067], producing documentation for IVR call flows; [0063], [0068], analyzing results of testing an IVR system).

Regarding claims 4 and 14, Kulkarni further discloses the IVR test case generator automatically produces reports on the iterations of IVR test case data ([0062], iteratively selecting next available choice for each menu prompt; [0070], looping or iterative fashion).

Regarding claims 9 and 19, Kulkarni further discloses computer algorithms ([0037], computer implemented steps and algorithms). 

Regarding claims 10 and 20, Kulkarni further discloses the computer algorithm creates an IVR test case for every dual-tone multi-frequency signal combination ([0009-0011], [0058-0059], testing all possible DTMF inputs for an IVR system). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Jablokov et al. (US PG Pub. 2009/0248415). 

Kulkarni disclosed generating test cases for testing and documenting an IVR system. Kullkarni discloses using XVML files but does not explicitly disclose “the metadata comprises identifying information as to the source and geolocation of received data”. 
Jablokov discloses using stored metadata to assist converting audio into text (i.e. speech recognition) (Joblokov, Abstract). Jablokov discloses the metadata containing caller’s ID or recipient’s ID as well as locations (Jablokov, [0039], [0057], [0114], [0116], [0179], note, caller’s ID / recipient’s ID has identification information as to the source and geolocation of received data).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kulkarni’s teaching with Jablokov’s teaching to include metadata indicating caller’s / recipient’s IDs as well as location information. One having ordinary skill in the art would have been motivated to make such a modification to improve overall accuracy of voice recognition system (Jablokov, [0020]).
 
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Krishnamoorthy et al. (US PG Pub. 2022/0051658). 

Regarding claims 6-8 and 16-18, Kulkarni discloses testing an IVR system using DTMF, speech recognition technology and text-to-speech technology ([0059-0060], [0068]). The speech recognition technology and text-to-speech technology are based on trained models which meets the broadly recited “comprising machine learning algorithms” in claims 6 and 16. In addition, using the automatically generated voices by a text-to-speech model meets the claimed “the machine learning algorithms alter the audio stream recorded by the IVR test case generator” of claim 7 and 17. In addition, Kulkarni also meets the claimed “the machine learning algorithms generate synthetic audio streams.” ([0060], [0068], using text-to-speech to generate artificial speech). MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968). 

Although Kulkarni implicitly discloses limitations of these dependent, the examiner cites Krishnamoorthy to explicitly show using machine learning technique for testing an IVR system.  Krishnamoorthy discloses using a trained machine learning model to generate test inputs to an IVR system (Krishnamoorthy, [0015-0020], Fig. 1A). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Kulkarni’s teaching with Krishnamoorthy’s teaching to train and use machine learning models to test an IVR system. One having ordinary skill in the art would have been motivated to make such a modification to improve operation of an IVR system (Krishnamoorthy, [0015]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659